Citation Nr: 1429617	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  09-23 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for plantar warts.  

2. Entitlement to service connection for a bilateral foot condition.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her son




ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran served in the Army Reserve from August 1981 to August 1993, with periods of active duty from October 1981 to March 1982 and February 1991 to July 1991.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

Although the Board previously denied service connection in 1989 for a bilateral foot disorder, there was only one diagnosis of record - plantar warts.  Additionally, the Veteran reported corns and callus.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of her personal knowledge).  No disability was found upon VA examination except plantar warts (although some abnormalities on x-ray were noted).  Thus, that prior Board decision essentially denied service connection for plantar warts, corns, and calluses.  The Veteran currently has multiple feet diagnoses to include tylomas, neuritis, compressed nerve, intractable plantar keratoma (callus), heloma duram, sublesional bursitis, hallux valgus deformities, metatarsophalangeal joint arthropathy, interphalangeal joint osteoarthropathy, calcaneal spur, degenerative osteophytes, bunions, neuromas, subluxation, hyperkeratotic lesion (corn), and degenerative changes.  Most of these diagnoses are wholly unrelated to any skin condition, excluding warts, corns, and calluses.  The Board finds that other than those three disorders, the feet disorders are the bases for a new claim based upon distinctly diagnosed diseases or injuries, and not evidence tending to substantiate an element of a previously adjudicated matter.  See Velez v. Shinseki, 23 Vet. App. 199, 204 (2009).  Thus, only feet warts, corns, and calluses are subject to the requirement of the submission of new and material evidence.  

In March 2014, the Veteran and her son testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record in Virtual VA.

At that March 2014 hearing, the Veteran submitted February 2014 VA records from.  The RO has not had the opportunity to review these records, as they were submitted directly to the Board following the July 2013 supplemental statement of the case (SSOC).  However, the Veteran also submitted a waiver of the RO's consideration of these records, allowing the Board's initial review of this new evidence.  38 C.F.R. § 20.1304 (2013).  

In that July 2013 SSOC, the RO noted review of VA treatment records dated through November 2011.  A review of the Veteran's Virtual VA file shows VA treatment records dated through March 2014.  The Veterans Benefits Management System contains documents that are either duplicative or irrelevant to the issue on appeal.  To the extent that the new VA treatment records in Virtual VA are relevant to the claim on appeal, this decision remands the claim for further development, and the Agency of Original Jurisdiction (AOJ) will have the opportunity to consider the evidence submitted since the July 2013 SSOC.  See 38 C.F.R. § 20.1304.  

The issue of entitlement to service connection for a bilateral foot condition is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  


FINDINGS OF FACT

1.  In an unappealed August 1989 decision, the Board denied the claim of entitlement to service connection for a bilateral foot condition; no new and material evidence was submitted.

2.  The evidence received since the August 1989 Board decision is not cumulative or redundant of the evidence of record at the time of the prior denial, and relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a bilateral foot condition.

CONCLUSION OF LAW

1.  The August 1989 Board decision denying service connection for a bilateral foot condition is final.  38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.159, 20.1100 (2013).  

2.  Evidence received since the August 1989 denial is new and material, and the claim of entitlement to service connection for a bilateral foot condition is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156, 20.1105 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the decision below, the Board has reopened Veteran's claims of entitlement to service connection.  Accordingly, regardless of whether the notice and assistance requirements have been met in this case, no harm or prejudice to the appellant has resulted.  

In a December 1987 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a bilateral foot disorder; only corns, calluses, and plantar warts were addressed.  She appealed that decision, and the Board denied the claim in an August 1989 decision.  That August 1989 Board decision is final as there was no appeal and no submission of new and material evidence.  38 C.F.R. §§ 20.1100 (2013).  Therefore, the Veteran's claim may be reopened only if new and material evidence has been secured or presented since the last final decision.  38 U.S.C.A. § 7105.  

The RO declined to reopen this claim in the February 2009 rating decision on appeal.  Although the RO did reopen the claim in the July 2013 SSOC, the Board has a jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  The Board must preliminarily decide that new and material evidence has been presented in a case, before addressing the merits of the claims.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

New evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For the purpose of establishing whether new and material evidence has been received, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When making a determination on whether the submitted evidence meets the definition of new and material evidence, the Board takes cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim, applying the concepts derived from the VCAA.  Shade, 24 Vet. App. at 118.  Moreover, the Veteran need not present evidence as to each previously unproven element of a claim.  Shade, 24 Vet. App. at 120.

At the time of the Board's August 1989 rating decision, the evidence of record consisted of the Veteran's service treatment records, a September 1987 VA examination, and her lay statements.  In her September 1986 claim, the Veteran sought service connection for corns, calluses, and blisters that she felt had their onset in February 1982 and March 1982 at Fort Jackson.  The September 1987 VA examination report noted right foot pain, but attributed this pain to plantar warts, and found no other foot problems.  In her April 1988 notice of disagreement, the Veteran argued that the shoes and boots she was issued at Fort Jackson were too small, and that running in the excessively small footwear had caused her foot problems.  In the August 1989 decision, the Board noted the diagnosis for plantar warts at the September 1987 VA examination, but denied service connection finding no evidence of plantar warts, corns, or calluses in service.  The Board did note the January 1982 treatment for boot irritation and February 1982 treatment for Achilles tendonitis in service, but found no current diagnoses related to these conditions based on the September 1987 VA examination report.  

Subsequent to the Board's August 1989 rating decision, the Veteran submitted lay statements, VA treatment records, and private medical records.  Each lay statement, including her testimony at the March 2014 hearing, reiterated that wearing excessively small boots while running and marching at basic training caused immediate problems with her feet, which have continued until the present time.  Private and VA treatment records show treatment for various feet disorders.  Specifically, VA records show hyperkeratotic lesions and intractable plantar keratomas; skin conditions of the feet that suggest a relationship to plantar warts.  

The Board finds that new and material evidence has been submitted.  The evidence is new as it was not previously submitted and is material as it relates to an element of the service connection claim: current diagnoses for foot conditions.  Accordingly, the Board concludes that new and material evidence has been presented to reopen the Veteran's previously denied claims for service connection for a bilateral foot condition.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the claim can be addressed.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a bilateral foot condition is reopened; and to this extent only, the appeal is granted.


REMAND

Although the Board sincerely regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.  Once a claim is reopened, the statutory duty to assist is triggered, to include the duty to obtain certain records and to provide the Veteran with a medical examination.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  Here, remand is required to obtain service treatment and personnel records, Social Security Administration (SSA) records, private treatment records, and a VA examination with medical opinion.  

Remand is required to obtain service treatment and personnel records.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). This includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, military records.  38 C.F.R. § 3.159(c)(2).  Although some service personnel and treatment records are associated with the claims file; as the Veteran served with the Army Reserve from August 1981 to August 1993, her dates of active duty for training (ACDUTRA) must be verified.  The Veteran's DD 214s verify active service from October 1981 to March 1982 and February 1991 to July 1991.  The service personnel records already of record show ACDUTRA in April 1984, and annual training in June 1987, June 1989, and June 1992.  However, the service personnel records also indicate active duty points accrued towards retirement for each year from 1981 to 1993, thus suggesting that there are still dates of ACDUTRA that must be verified.  The AOJ must verify these dates, and obtain any outstanding service treatment records associated with these dates on remand.  

Remand is also required to obtain SSA records.  In VA treatment records, the Veteran reported that she is in receipt of SSA disability benefits as of January 2013.  Also a January 2013 submission to VA lists that the Veteran receives monthly income from the SSA, but that she is not yet of normal retirement age.  VA has a duty to obtain relevant SSA records.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  No SSA records are associated with the claims file.  Therefore, remand is necessary to obtain the SSA records.  

Moreover, remand is required to obtain a VA examination.  As discussed above, the Veteran's January 1982 service treatment records show treatment for boot irritation, and her February 1982 treatment records show treatment for Achilles tendonitis.  Also as discussed above, her VA treatment records show current diagnoses for several different conditions affecting her feet.  She contends that her current foot problems are due to boot irritation at basic training in 1982, and further contends that her foot problem began at that time and have persisted to the present time.  Therefore, remand is necessary for a VA examination.  38 C.F.R. § 3.159(c)(4) (2013); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  

Finally, on remand outstanding treatment records should be obtained.  With her March 2009 notice of disagreement, the Veteran submitted a February 2009 statement in support of her claim from Dr. I.H.B.  On remand, the AOJ should request the Veteran's authorization to release any treatment records from Dr. I.H.B.  In addition, as the Veteran routinely receives VA treatment, the AOJ must obtain any outstanding records for treatment since March 2014.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VAMCs, and obtain and associate with the claims file all outstanding records of treatment.  A specific request should be made for any records dated since March 2014.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified, and this should be documented for the record.  The required notice must then be provided to the Veteran and her representative.  

2.  Contact the Veteran and afford her the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  A specific request should be made for any records from podiatrist Dr. I.H.B.  Subsequently, and after securing the proper authorizations where necessary, arrange to obtain all the records of treatment or examination from all the sources listed by the Veteran that are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and her representative.  

3.  Obtain the SSA records pertinent to the Veteran's claim for disability benefits, including a copy of any decision and copies of the medical records relied upon concerning that claim.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified, and this should be documented for the record.  The required notice must then be provided to the Veteran and her representative.  

4.  Contact Defense Personnel Records Information Retrieval System (DPRIS), National Personnel Records Center (NPRC), or any other federal records repository, to verify the Veteran's dates of ACDUTRA and INACDUTRA.  Additionally, request any available service personnel records and/or service treatment records for the Veteran's Reserve service from August 1981 to August 1993.  The dates of each active duty, ACDUTRA, and INACDUTRA period must be made available to the examiner.  

If the information or evidence cannot be obtained, this should be documented in the claims file and the Veteran notified in accordance with 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e)(1).  

5.  After completion of the above, afford the Veteran a VA examination to ascertain the nature and etiology of any foot conditions that might be present.  The examiner is requested to review all pertinent records associated with the electronic and paper claims file, including the Veteran's service treatment records.  An explanation for any opinion offered should be provided.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that each currently diagnosed foot disorder is related to the following: 1) a period of active duty from October 1981 to March 1982 or from February 1991 to July 1991; 2) a period of ACDUTRA, to include 2 days in in April 1984, 2 weeks in June 1987, 2 weeks in June 1989, and 2 weeks in June 1992, as well as any dates additionally provided by the AOJ; 3) or a period of INACDUTRA for which there is a foot injury that caused the current disability.  

The examiner should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  The examiner must also address the following:  the Veteran's lay statements regarding her active duty experience with ill-fitting boots and the ongoing problem with her feet since 1982; STRs dated in January 1982 noting boot irritation, and February 1982 noting treatment for Achilles tendonitis; the September 2011 VA examination that noted ongoing treatment since 1982 for various feet disorders; the February 2009 statement by Dr. I.H.B. showing diagnoses for metatarsalgia and possible neuromas, and the VA treatment records showing tylomas, neuritis, compressed nerve, intractable plantar keratoma, heloma duram, sublesional bursitis, hallux valgus deformities, metatarsophalangeal joint arthropathy, interphalangeal joint osteoarthropathy, calcaneal spur, degenerative osteophytes, bunions, neuromas, subluxation, hyperkeratotic lesion, and degenerative changes.  Such consideration must be noted by the examiner.

6.  Notify the Veteran that it is her responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  When the development has been completed, review the case on the basis of the additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and her representative a SSOC and a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


